Citation Nr: 0623742	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-02 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.  

2.  Entitlement to service connection for left foot disorder, 
to include pes planus and tendonitis with mild hallux valgus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
October 2000.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decisions of the 
Reno, Nevada, VA Regional Office (RO).   

This case has previously come before the Board.  In July 
2004, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in December 2003.  A transcript of the 
hearing has been associated with the claims file.  

The issue of entitlement to service connection for a left 
foot disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran does not have a left ankle disability.  


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In letters dated in February 2001 and December 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his service connection.  The 
letters identified what part of that evidence the veteran was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Although the veteran was not provided notice in regard to 
effective date or disability ratings, the Board finds that 
this deficiency is not prejudicial in this case, as service 
connection for a left ankle disability is denied in this 
decision, and VA will not assign a rating or effective date 
for that disability.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran 
initial VCAA notice of the evidence needed to establish 
service connection for his disabilities in February 2001, 
prior to the November 2001 AOJ decision on appeal.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before the undersigned Veterans Law Judge.  All 
known and available records relevant to the issues on appeal 
were obtained and are associated with the veteran's claims 
file, and the veteran does not contend otherwise.  Therefore, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability or was 
incurred or aggravated in active military service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the Board finds service connection is not 
warranted for a left ankle disorder.  Initially, the Board 
notes the January 2005 VA examiner stated that the veteran's 
left ankle pain was distinct from the left foot pain.  

Service medical records reflect complaints of left ankle pain 
in July 1987 and a diagnosis of mild tendonitis was entered.  
Reports of examination, dated in August 1988 and June 1996, 
however, show the lower extremities were normal.  
Significantly, on VA examination in January 2001, there was 
no pain, fatigue, weakness or lack of endurance of the left 
ankle.  There was no instability to varus or valgus stress, 
and no redness, heat or abnormal movement.  His gait was 
noted to be normal.  There was no ankylosis, and there were 
no signs of inflammatory arthritis.  X-ray examination of the 
left ankle was unremarkable.  Though some limited motion was 
noted, neither that examiner nor the January 2005 VA examiner 
entered a diagnosis in regard to the left ankle.  Although 
the January 2005 examination report notes pain, the report 
specifically notes no evidence of mechanical or x-ray 
evidence of underlying disability due to disease or injury.  
Absent competent evidence of disease or injury productive of 
disability, service connection is not warranted.  See 
Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  
There is no diagnosis involving the left ankle identified as 
disability due to disease or injury.  In such circumstances, 
pain alone is not a compensable disability.

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board finds the objective evidence 
establishing that the veteran does not have a left ankle 
disability due to in-service disease or injury to be more 
probative.  Such evidence is far more probative than the 
veteran's unsupported lay opinion.


ORDER

Service connection for a left ankle disorder is denied.


REMAND

The December 1979 service entrance examination report notes 
pes planus, asymptomatic.  The lower extremities were 
assigned a profile of "1."  An August 1980 record of 
treatment record reflects complaints of painful feet.  In 
September 1980, complaints of tender arches with prolonged 
weight bearing were noted.  The assessment was bilateral pes 
planus valgus.  An August 1981 record of treatment notes pes 
planus.  Leather and cork orthotics were noted to be 
ineffective, and acrylic orthotics were prescribed.  In July 
1982, the veteran was profiled for pes planus, and the lower 
extremities were assigned a profile of "2."  An August 1988 
report of examination shows the feet were normal.  The lower 
extremities were assigned a profile of "1."  

On VA examination in January 2001, examination of the left 
foot was normal.  
X-ray examination of the left foot was noted to be normal.  
The Board notes that the report of x-ray examination of the 
left foot has not been associated with the claims file.  

On VA examination in January 2005, the veteran complained of 
left foot pain since 1982.  Inserts were noted for help with 
his arches.  The examiner stated that the veteran's flatfeet 
or flattening of the arch appeared to be consistent with flat 
feet that existed prior to service entrance.  No significant 
problems were noted.  First metatarsophalangeal pain was 
tendonitis with mild hallux valgus.  There is insufficient 
evidence to determine whether a left foot disorder was 
incurred or aggravated in service.  

Accordingly, the issue is REMANDED for the following:

1.  The RO should attempt to obtain the 
December 2000 report of x-ray examination 
of the left foot and associate it with 
the claims file.  

2.  The RO should return the claims file 
to the examiner who performed the January 
2005 VA examination of the feet, if 
available; otherwise, another VA 
examiner.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that a left foot disorder 
is related to service.  In particular, 
the examiner should provide an opinion as 
to whether the veteran's pre-existing pes 
planus (flatfeet) was worsened during 
service.  

3.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
a left foot disorder.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable period 
of time to respond before this case is 
returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


